UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03143 Templeton Global Smaller Companies Fund (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: _ 05/31/17_ Item 1. Schedule of Investments. TEMPLETON GLOBAL SMALLER COMPANIES FUND Statement of Investments, May 31, 2017 (unaudited) Shares/ Industry Units Value Common Stocks and Other Equity Interests 93.1% Belgium 1.4% Barco NV Electronic Equipment, Instruments & Components 167,740 $ 16,640,589 Brazil 1.1% M Dias Branco SA. Food Products 749,500 12,543,642 Canada 4.1% a Badger Daylighting Ltd Construction & Engineering 631,100 10,910,843 b Canaccord Genuity Group Inc Capital Markets 2,723,400 8,872,324 b Canada Goose Holdings Inc Textiles, Apparel & Luxury Goods 94,200 1,699,729 a Genworth MI Canada Inc Thrifts & Mortgage Finance 174,700 3,955,521 b Major Drilling Group International Inc Metals & Mining 1,151,200 6,443,856 Mullen Group Ltd Energy Equipment & Services 828,300 9,144,049 Shawcor Ltd Energy Equipment & Services 311,500 7,082,900 48,109,222 Colombia 0.8% b Gran Tierra Energy Inc Oil, Gas & Consumable Fuels 3,836,400 9,004,434 Finland 3.1% Amer Sports OYJ Leisure Products 720,317 16,715,272 Huhtamaki OYJ. Containers & Packaging 508,810 19,771,988 36,487,260 Germany 5.3% Gerresheimer AG Life Sciences Tools & Services 253,670 21,733,102 Grand City Properties SA. Real Estate Management & Development 576,010 11,939,288 Jenoptik AG Electronic Equipment, Instruments & Components 804,500 22,434,172 Rational AG Machinery 11,450 6,181,277 62,287,839 Hong Kong 3.7% Luk Fook Holdings (International) Ltd Specialty Retail 1,601,000 5,444,565 Techtronic Industries Co. Ltd Household Durables 4,966,500 23,486,262 Value Partners Group Ltd Capital Markets 8,730,000 8,223,113 Vinda International Holdings Ltd Household Products 2,842,000 5,762,450 42,916,390 Italy 4.4% Azimut Holding SpA Capital Markets 255,833 5,189,237 Interpump Group SpA Machinery 791,076 23,193,272 Technogym SpA Leisure Products 1,922,665 15,966,796 a Tod’s SpA Textiles, Apparel & Luxury Goods 101,380 6,915,295 51,264,600 Japan 11.7% Asics Corp Textiles, Apparel & Luxury Goods 830,900 13,922,723 Bunka Shutter Co. Ltd Building Products 818,500 6,443,660 Capcom Co. Ltd Software 535,000 12,630,569 Dowa Holdings Co. Ltd Metals & Mining 2,021,000 15,253,519 IDOM Inc Specialty Retail 1,114,900 6,129,861 Kobayashi Pharmaceutical Co. Ltd Personal Products 394,220 23,240,704 a,b Laox Co. Ltd Specialty Retail 48,600 222,455 MEITEC Corp Professional Services 179,700 7,633,174 Nihon Parkerizing Co. Ltd Chemicals 470,400 6,952,059 Ryohin Keikaku Co. Ltd Multiline Retail 33,700 8,771,462 Quarterly Statement of Investments | See Notes to Statement of Investments. | 1 TEMPLETON GLOBAL SMALLER COMPANIES FUND STATEMENT OF INVESTMENTS (UNAUDITED) Shares/ Industry Units Value Common Stocks and Other Equity Interests (continued) Japan (continued) Sumitomo Rubber Industries Ltd Auto Components 329,900 $ 5,623,177 TechnoPro Holdings Inc Professional Services 180,500 7,324,945 Tsumura & Co Pharmaceuticals 643,400 23,496,167 137,644,475 Netherlands 1.8% Aalberts Industries NV Machinery 289,221 11,700,436 Arcadis NV Construction & Engineering 538,176 9,516,139 21,216,575 Norway 0.6% Ekornes ASA Household Durables 552,060 7,124,114 Poland 0.9% CCC SA. Textiles, Apparel & Luxury Goods 182,650 10,314,492 South Korea 2.1% BNK Financial Group Inc Banks 1,441,282 12,878,075 DGB Financial Group Inc Banks 1,202,820 12,359,488 25,237,563 Spain 0.9% Construcciones y Auxiliar de Ferrocarriles SA Machinery 254,090 10,821,725 Sweden 2.4% Cloetta AB, B Food Products 1,627,090 7,154,596 c The Thule Group AB, Reg S Leisure Products 1,137,720 21,373,012 28,527,608 Switzerland 3.6% b Basilea Pharmaceutica AG. Biotechnology 70,700 5,585,614 Bucher Industries AG Machinery 38,920 12,671,207 Logitech International SA Technology Hardware, Storage & Peripherals 351,380 12,814,828 Tecan Group AG Life Sciences Tools & Services 19,300 3,649,520 Vontobel Holding AG Capital Markets 122,468 7,645,555 42,366,724 Taiwan 4.5% Chicony Electronics Co. Ltd Technology Hardware, Storage & Peripherals 4,988,538 12,923,716 Giant Manufacturing Co. Ltd Leisure Products 1,707,311 9,995,867 King Yuan Electronics Co. Ltd Semiconductors & Semiconductor Equipment 7,802,000 7,608,804 Merida Industry Co. Ltd Leisure Products 1,096,000 5,907,817 Tripod Technology Corp Electronic Equipment, Instruments & Components 5,548,000 16,471,099 52,907,303 Thailand 0.7% TISCO Financial Group PCL, fgn Banks 3,787,000 8,481,679 United Kingdom 8.0% Bellway PLC Household Durables 137,760 5,016,256 Bovis Homes Group PLC Household Durables 322,550 3,790,324 DFS Furniture PLC Household Durables 2,245,770 7,943,137 Foxtons Group PLC Real Estate Management & Development 3,397,329 4,913,697 Greggs PLC Hotels, Restaurants & Leisure 968,370 13,587,941 b Janus Henderson Group PLC Capital Markets 583,934 18,265,449 Laird PLC Electronic Equipment, Instruments & Components 3,738,276 6,707,351 b LivaNova PLC. Health Care Equipment & Supplies 208,900 11,873,876 |2 TEMPLETON GLOBAL SMALLER COMPANIES FUND STATEMENT OF INVESTMENTS (UNAUDITED) Shares/ Industry Units Value Common Stocks and Other Equity Interests (continued) United Kingdom (continued) Oxford Instruments PLC. Electronic Equipment, Instruments & Components 825,291 $ 11,729,164 SIG PLC Trading Companies & Distributors 2,932,183 5,825,858 b Vectura Group PLC Pharmaceuticals 3,075,270 4,663,846 94,316,899 United States 32.0% Alamo Group Inc Machinery 233,420 19,871,045 AllianceBernstein Holding LP Capital Markets 1,012,665 22,835,596 ArcBest Corp Road & Rail 263,070 4,945,716 b Black Diamond Inc Leisure Products 767,000 4,563,650 b Boston Beer Inc., A Beverages 39,340 5,615,785 Columbia Sportswear Co Textiles, Apparel & Luxury Goods 343,350 18,637,038 b Deckers Outdoor Corp Textiles, Apparel & Luxury Goods 107,040 7,424,294 Education Realty Trust Inc Equity Real Estate Investment Trusts (REITs) 127,300 4,876,863 b Ferro Corp Chemicals 982,440 16,465,694 The Finish Line Inc., A Specialty Retail 238,990 3,372,149 b Freshpet Inc Food Products 1,509,900 22,950,480 b Green Dot Corp Consumer Finance 84,790 3,115,185 Heidrick & Struggles International Inc Professional Services 529,690 11,414,820 b Hibbett Sports Inc Specialty Retail 407,090 9,444,488 Hillenbrand Inc Machinery 574,350 20,504,295 Huntington Bancshares Inc Banks 1,296,199 16,254,335 Hyster-Yale Materials Handling Inc Machinery 178,800 13,343,844 Investment Technology Group Inc Capital Markets 537,260 10,707,592 b,d JAKKS Pacific Inc Leisure Products 1,756,930 7,379,106 b Knowles Corp Electronic Equipment, Instruments & Components 1,111,210 19,035,027 LCI Industries Auto Components 150,780 13,419,420 b Newpark Resources Inc Energy Equipment & Services 1,204,140 8,910,636 b NOW Inc Trading Companies & Distributors 399,010 6,587,655 b Patrick Industries Inc Building Products 127,290 8,426,598 Simpson Manufacturing Co. Inc Building Products 463,040 18,604,947 SpartanNash Co Food & Staples Retailing 441,320 13,151,336 b Texas Capital Bancshares Inc Banks 63,570 4,666,038 b Trimas Corp Machinery 404,650 8,821,370 b Tutor Perini Corp Construction & Engineering 710,150 18,428,392 United Insurance Holdings Corp Insurance 405,890 6,587,595 d West Marine Inc Specialty Retail 1,454,630 14,299,013 Winnebago Industries Inc Automobiles 503,210 12,328,645 376,988,647 Total Common Stocks and Other Equity Interests (Cost $830,702,705) 1,095,201,780 Management Investment Companies (Cost $14,516,915) 1.3% United States 1.3% iShares Russell 1000 ETF Diversified Financial Services 110,200 14,800,962 |3 TEMPLETON GLOBAL SMALLER COMPANIES FUND STATEMENT OF INVESTMENTS (UNAUDITED) Industry Shares Value Preferred Stocks (Cost $6,172,377) 0.6% Brazil 0.6% e Alpargatas SA, 3.206%, pfd Textiles, Apparel & Luxury Goods 2,082,350 $ 7,665,764 Total Investments before Short Term Investments (Cost $851,391,997) 1,117,668,506 Principal Amount Short Term Investments 6.4% U.S. Government and Agency Securities (Cost $56,698,897) 4.8% United States 4.8% f FHLMC, 6/01/17 $ 56,700,000 56,700,000 Shares Investments from Cash Collateral Received for Loaned Securities (Cost $19,012,027) 1.6 % Money Market Funds 1.6% United States 1.6% g,h Institutional Fiduciary Trust Money Market Portfolio, 0.44% 19,012,027 19,012,027 Total Investments (Cost $927,102,921) 101.4 % 1,193,380,533 Other Assets, less Liabilities (1.4)% (16,434,496 ) Net Assets 100.0% $ 1,176,946,037 See Abbreviations on page 8. a A portion or all of the security is on loan at May 31, 2017. b Non-income producing. c Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Fund’s Board of Trustees. At May 31, 2017, the value of this security was $21,373,012, representing 1.8% of net assets. d See Note 5 regarding holdings of 5% voting securities. e Variable rate security. The rate shown represents the yield at period end. f The security was issued on a discount basis with no stated coupon rate. g See Note 6 regarding investments in affiliated management investment companies. h The rate shown is the annualized seven-day yield at period end. |4 TEMPLETON GLOBAL SMALLER COMPANIES FUND Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Global Smaller Companies Fund (Fund) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and exchange traded funds listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. |5 TEMPLETON GLOBAL SMALLER COMPANIES FUND NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 2. FINANCIAL INSTRUMENT VALUATION (continued) Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Funds business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Funds NAV is not calculated, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At May 31, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments. $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 4. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 5. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. During the period ended May 31, 2017, investments in affiliated companies were as follows: Number of Number of Shares Held Shares Held Value Realized at Beginning Gross Gross at End at End Investment Gain Name of Issuer of Period Additions Reductions of Period of Period Income (Loss) Non-Controlled Affiliates JAKKS Pacific Inc   $ $  $  West Marine Inc    Total Affiliated Securities (Value is 1.8% of Net Assets) $ $ $  |6 TEMPLETON GLOBAL SMALLER COMPANIES FUND NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 6. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended May 31, 2017, the Fund held investments in affiliated management investment companies as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.44% 51,554,815 127,767,078 (160,309,866 ) 19,012,027 $ 19,012,027 $— $— 0.1 % 7. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of May 31, 2017, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments a,b $ 1,102,867,544 $ — $ — $ 1,102,867,544 Management Investment Companies 14,800,962 — — 14,800,962 Short Term Investments 19,012,027 56,700,000 — 75,712,027 Total Investments in Securities $ 1,136,680,533 $ 56,700,000 $ — $ 1,193,380,533 a For detailed categories, see the accompanying Statement of Investments. b Includes common and preferred stocks as well as other equity investments. |7 TEMPLETON GLOBAL SMALLER COMPANIES FUND NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 8. INVESTMENT COMPANY REPORTING MODERNIZATION In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management has reviewed the requirements and believes the adoption of the amendments to Regulation S-X will not have a material impact on the Funds financial statements and related disclosures. 9. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. ABBREVIATIONS Selected Portfolio ETF Exchange Traded Fund FHLMC Federal Home Loan Mortgage Corp. For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |8 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Matthew T. Hinkle, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Global Smaller Companies Fund By /s/ Matthew T. Hinkle Matthew T. Hinkle Chief Executive Officer – Finance and Administration Date July 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Matthew T. Hinkle Matthew T. Hinkle Chief Executive Officer – Finance and Administration Date July 27, 2017 By /s/ Robert G. Kubilis Robert G. Kubilis Chief Financial Officer and Chief
